Name: 90/55/EEC: Commission Decision of 17 December 1989 setting up a Consumers' Consultative Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  consumption;  European organisations
 Date Published: 1990-02-10

 Avis juridique important|31990D005590/55/EEC: Commission Decision of 17 December 1989 setting up a Consumers' Consultative Council Official Journal L 038 , 10/02/1990 P. 0040 - 0043 Finnish special edition: Chapter 15 Volume 9 P. 0168 Swedish special edition: Chapter 15 Volume 9 P. 0168 *****COMMISSION DECISION of 17 December 1989 setting up a Consumers' Consultative Council (90/55/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the constant improvement of the living and working conditions as well as the harmonious development of the economies constitute objectives of the European Economic Community; Whereas since the conference of Heads of State and Government in Paris in October 1972, the Community has gradually established a consumer protection policy; Whereas as part of the process of achieving its objectives, the Commission set up, by Decision 73/306/EEC (1), as last amended by Decision 80/1087/EEC (2), a Consumers' Consultative Committee in order to maintain close and continuous contacts with consumer organizations at Community level; Whereas the subsequent development of the Community and its enlargement call for a redefinition of this consultative body; Whereas, in particular, Article 100a (3) of the Treaty stipulates that proposals concerning consumer protection made with a view to the completion of the internal market must take as a base a high level of protection; Whereas a growing number of Community policies have an impact on consumers; whereas steps should be taken to ensure that consumer policy is integrated into other common policies, as the Council stressed in its resolutions of 15 December 1986 (3) and 9 November 1989 (4); Whereas a Consumers' Consultative Council should be set up whose tasks and representativeness reflect these changed circumstances; Whereas this Council should be accorded a statute which is based on experience gained, HAS DECIDED AS FOLLOWS: Article 1 1. The Commission hereby establishes a Consumers' Consultative Council, hereafter called the 'Council', which shall act as a consultative committee. 2. The Council shall be composed of representatives of European consumer organizations as well as of national organizations, institutions and individuals, specially qualified in consumer affairs. Article 2 1. The Council may be consulted by the Commission on all problems relating to the protection of consumer interests. Its task shall be to advise the Commission on all problems relating to the respect of consumer interests at Community level, and in particular the implementation of policy and measures relating to consumer protection and information. 2. The Council shall give its opinions at the request of the Commission or, under the procedure provided for in Article 11 (1), on its own initiative. 3. The Council may be consulted on the appointment of consumer representatives to consultative committees set up within the Commission. Article 3 The Council shall be composed of 39 members. The seats shall be attributed as follows: (a) to representatives of European consumer organizations, a total of 16 using the method of distribution and selection described in Annex I; (b) to representatives of national organizations and institutions specially qualified in consumer affairs, a total of 17 using the method of distribution and selection described in Annex II; (c) to individuals specially qualified in consumer affairs, a total of six selected by the Commission on the basis of their ability in terms of defending consumer interests, whether at a general level or in specific areas or from specific aspects. Article 4 1. The members of the Council shall be appointed by the Commission. 2. An equal number of alternates shall be appointed under the same conditions as the full members. Notwithstanding Article 10, the alternate shall automatically replace a full member who is absent or indisposed. Article 5 1. The term of office of members of the Council shall be three years and shall be renewable once. 2. At the end of the three year period, the members of the Council shall remain in office until a replacement is provided or their term of office is renewed. The term of office of a member shall lapse before the end of the three year period in the event of his retirement or on the termination of his membership of the organization or institution which he represents, or on his death. The term of office of a member may also be terminated where the organization which nominated him requests his replacement. The member shall be replaced for the remainder of the term of office in accordance with the procedure laid down in Article 3. 3. Membership shall not confer entitlement to payment. Article 6 The Commission shall publish the list of full members and alternates in the Official Journal of the European Communities. Article 7 1. The Council shall elect a Chairman and three Vice-Chairmen, who shall hold office for a period of 18 months, renewable once. The election shall be by a majority of two-thirds of the members. 2. The Steering Committee shall consist of the Chairman and Vice-Chairmen and up to eight other members elected by the Council by the majority provided for in paragraph 1. 3. Notwithstanding Article 9, the Steering Committee shall prepare and organize the work of the Council. 4. The Council may set up working parties. Article 8 1. The Council shall meet at the seat of the Commission which shall convene meetings at least twice a year and, in addition, at the request of two-thirds of the members. 2. In urgent cases, the Council may, on its own initiative or at the request of the Commission, adopt opinions by a written procedure the details of which will be laid down in the rules of procedure of the Council. 3. Representatives of the relevant departments of the Commission shall take part in the meetings of the Council, the steering committee and its working parties. Article 9 The Commission shall provide secretarial services for the Council, the Steering Committee and the working parties. It shall draw up the agenda for the meetings, convene the members and provide them with documentation. Article 10 1. The Council may request the attendance, as an expert, of any person who is specially qualified in a particular subject on the agenda. The experts shall be present only for the discussion of the particular subjects for which their attendance has been requested. 2. The Council may request the attendance, as observers, of representatives of professional organizations particularly interested in a subject on the agenda. Observers shall be present only for the discussion of the particular subject for which their attendance has been requested. 3. The Commission may invite persons who are specially qualified in consumer affairs to take part in the work of the Council under the conditions laid down in paragraph 1. Article 11 1. The preparation of opinions by the Council on its own initiative shall be decided by a majority of two-thirds of the members present. 2. Subject to the application of the procedure described in Article 8 (2), the adoption of opinions by the Council shall require the presence of two-thirds of its members. 3. Conflicting opinions may be attached to the opinions of the Council in so far as they are supported by at least one-third of the members present. Article 12 In requesting an opinion from the Council, the Commission may fix a deadline by which the opinion has to be given. Article 13 Without prejudice to Article 214 of the Treaty, the members of the Council are required not to divulge information obtained from their work in the Council, Steering Committee or working parties, when the Commission informs them that the opinion requested or question raised is of a confidential nature. In such cases, only members of the Council and representatives of the Commission shall take part in the meetings. Article 14 Decision 73/306/EEC is hereby repealed. Article 15 This Decision shall take effect on 1 January 1990. Done at Brussels, 17 December 1989. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 283, 10. 10. 1973, p. 18. (2) OJ No L 320, 27. 11. 1980, p. 33. (3) OJ No C 3, 7. 1. 1987, p. 1. (4) OJ No C 294, 22. 11. 1989, p. 1. ANNEX I (a) The following organizations shall each propose a list of at least 16 persons, with an equal number of full members and alternates, from which the Commission shall select four full members and four alternates: - European Office of Consumer Unions (BEUC), - Committee of Family Organizations in the European Communities (COFACE), - European Community of Consumer Cooperatives (EURO-COOP), - European Trade Union Confederation (ETUC). (b) Where necessary, the Commission may recognize other organizations representing consumers to take account of developments within the Community. ANNEX II Method of distribution and selection of members of national organizations and institutions of a general nature (a) Seats attributed to members of organizations and institutions referred to in Article 3 shall be broken down by nationality as follows: 1.2 // Belgium: 1 Denmark: 1 Federal Republic of Germany: 2 Greece: 1 Spain: 2 France: 2 // Luxembourg: 1 Ireland: 1 Italy: 2 Netherlands: 2 Portugal: 1 United Kingdom: 2. (b) The national bodies coordinating consumer associations shall each propose to the Commission a list of at least twice as many persons as full and alternate seats to be filled, with en equal number of full and alternate members, from which the Commission shall select the full member(s) or alternate(s). In those Member States where such bodies do not exist, the Commission shall appoint members from the consumer organizations and other institutions, bodies, research institutes, etc., whether or not they are represented in European organizations which are concerned, in a general way, with the protection of consumer interests at national level. Consumer organizations must meet certain criteria regarding representativeness, particularly their actual work in defence of consumer interests, independence from business circles, the relevance of their work in terms of public interest and/or the number of members.